COLER, Justice
(dissenting).
I would affirm the trial court.
The claim of the appellant, if any, exists in equity, not on the basis of SDCL 21-45-34 and 21-45-50. There is no claim made that appellant was a cotenant with his ancestors, and his claimed improvements preceded any interest he acquired in common with the respondents.
This court has long recognized the concept of equitable liens quite apart from SDCL 21-45-34, see Savings Bank v. Mundt, 1924, 47 S.D. 161, 197 N.W. 156, and that an equitable claim is not barred by failing to file a claim pursuant to SDCL 30-21-7 and 30-21-8. Kline v. Gingery, 1910, 25 S.D. 16, 124 N.W. 958. However, the claim of the appellant is one which is barred by laches in failing to pursue the claim during the lifetime of the ancestors. The trial court, in equity, properly entered a summary judgment. *222“The principle thus used as a practical rule controlling and restricting the award of reliefs is designed to promote diligence on the part of suitors, to discourage laches by making it a bar to relief, and to prevent the enforcement of stale demands of all kinds, wholly independent of any statutory periods- of. limitations.” Pomeroy’s Equity Jurisprudence, Vol. 2, 5th Ed., §418.